CRICHTON, J.,
would grant and assigns reasons.
I respectfully disagree with the majority’s denial of this writ application. I would grant and docket the writ, in order to examine the relationship between La. C.C.P. art. 1428, which imparts a duty to “seasonably” supplement a previous discovery response with respect to the “identity of each person expected to call a witness at trial ....,” and La. C.C.P. art. 1551, which sets forth a party’s responsibility to comply with a pre-trial order. It appears from the record before us that the defendants complied with the pre-trial order deadlines set forth by the trial court, yet the court apparently excluded their expert due to its conclusion that defendants failed to “seasonably” supplement its discovery responses. In my view, the dis-allowance of this expert’s testimony, under the circumstances and particularly in light of what appears to be an excessive monetary judgment, arguably amounts to an-abuse of discretion warranting our full review.